Citation Nr: 1028663	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-41 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from May 1969 to 
November 1970.  He served in Vietnam from October 1969 to 
November 1970.

This appeal to the Board of Veterans Appeals (Board) arises from 
March and December 2004 rating actions that denied service 
connection for PTSD.  

In September 2006, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.

In October 2007, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The Board notes that even though the Veteran raised a claim of 
entitlement for service connection specifically for PTSD, there 
is evidence that he has been diagnosed with another psychiatric 
disorder as well.  The Court of Appeals for Veterans Claims 
(Court) recently found that the use of 'condition(s)' in  
regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim 
can encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within the 
scope of the filed claim will be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Since the medical evidence includes a diagnosis of another 
psychiatric disorder, other than PTSD, (major depressive 
disorder), the Board believes that the issue of entitlement to 
service connection for a psychiatric disability other than PTSD 
is encompassed within the scope of the Veteran's claim on appeal.  
The Board has included this issue, as reflected on the first page 
of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for a psychiatric disorder 
to include PTSD.  In this case, the Veteran alleges that he has 
PTSD as a result of having experienced stressful events in 
service in Vietnam, specifically, being attacked by the enemy 
with a meat cleaver, causing a head injury requiring multiple 
stitches, and witnessing a service comrade from his unit, PFC 
Steven Gertner, stabbed and severely wounded in the same incident 
that occurred when they were stationed at the Long My depot 
outside the village of Phu Ty in approximately September or 
October 1970.  In July 2004, a service comrade of the Veteran 
furnished a statement in support of the Veteran's claimed 
stressors.  The RO has not been able to verify those stressors.  
However, he has also stated that while his MOS was equipment 
storage specialist, he also had to guard areas within the base.  
He reports that he guarded one facility (Tank Farm II) which 
constantly took on enemy fire.  His service personnel records 
show that from October 15, 1969 to December 8, 1969 his principal 
duty was security guard.  He has also reported that the facility 
was overrun in 1970, and seven soldiers were killed with a number 
of men wounded.  The record shows that the veteran was stationed 
in Vietnam from October 1969 to November 1970.  The RO has not 
attempted to verify these stressors.  

Effective July 12, 2010, VA has amended its adjudication 
regulations governing service connection for post traumatic 
stress disorder (PTSD) by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that: are received by VA on or after 
July 12, 2010; were received by VA before July 12, 2010 but have 
not been decided by a VA regional office as of July 12, 2010; are 
appealed to the Board of Veterans' Appeals (Board) on or after 
July 12, 2010; were appealed to the Board before July 12, 2010 
but have not been decided by the Board as of July 12, 2010; or 
are pending before VA on or after July 12, 2010 because the 
United States Court of Appeals for Veterans Claims vacated a 
Board decision on an application and remanded it for 
readjudication.  The amendment applies to this claim since it was 
appealed to the Board before July 12, 2010 and was not decided by 
the Board as of July 12, 2010.  

The Veteran has not been examined by VA to determine if he has 
PTSD and if so whether the claimed stressors are adequate to 
support a diagnosis of PTSD and whether the Veteran's symptoms 
are related to the claimed stressors.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA 
notice letter informing him of the 
information and evidence necessary to 
establish service connection for a 
psychiatric disorder other than PTSD.  

2.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and any other appropriate agency, and 
attempt to verify the Veteran's stressor of 
the Tank Farm II Facility in Long My, 
Vietnam being overrun in 1970 during the 
time the Veteran was stationed there.  Also 
verify if Tank Farm II took on enemy fire 
during the time the Veteran was stationed 
there.  If such records are not available 
or are incapable of verification this 
should be noted by the JSSRC and such 
notation included in the claims file.

3.  Schedule the Veteran for a VA 
psychiatric examination to be performed by 
a psychiatrist or a psychologist.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated psychiatric 
tests and studies should be accomplished.  
 
The examiner should determine the diagnoses 
for all psychiatric disorders found.  If a 
diagnosis of PTSD is deemed appropriate, 
the psychiatrist or psychologist should 
specify whether there is a link between 
current PTSD symptoms the Veteran's 
reported in-service stressors of coming 
under enemy attack.  A complete rationale 
for this opinion must be provided.  

If any other psychiatric condition is 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
a current psychiatric disability, other 
than PTSD, is related to service.  A 
complete rationale for this opinion must be 
provided.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


